Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 12/2/2020, Applicant, on 3/17/2021, amended Claims 1, 8, 15. 

Claims 1, 4-8, 11-15, and 17-20 are now pending in this application and have been rejected below. 

Information Disclosure Statement (IDS) filed on 2/3/2021, 4/7/2021, are acknowledged and considered by the Examiner.


Response to Amendment
Applicant's amendments to claims 1, 8, 15 are sufficient to overcome the 35 USC 112 (a) rejections set forth in the previous action. The 35 USC 112 (a) rejections are hereby withdrawn.

Applicant's amendments to claims 1, 8, 15 are not sufficient to overcome the prior art rejections set forth in the previous action. 













Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 











Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 8, 12, 14, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20170098134A1 to Jones et al. (hereinafter referred to as “Jones”) in view of US Patent Publication to US20140337211A1 to Crist et al. (hereinafter referred to as “Crist”) in view of US Patent Publication to US20140144976A1 to Angus et al. (hereinafter referred to as “Angus”)

As per Claim 1, Jones teaches: (Currently Amended) A resource grid system for tracking and reconciling resource movement, the system comprising: (in at least [0476])
a resource tracking device; (in at least [0127][0197][0476])
a first memory device; (in at least [0127][0197][0476])
a first processing device operatively coupled to the first memory device, wherein the first processing device is configured to execute computer-readable program code to: (in at least [0127])
monitor, continuously, a plurality of resource notes at a plurality of nodes across a physical geographic region, wherein monitoring comprises: (in at least [0205])
determining when each of the plurality of resource notes are received at each of the plurality of nodes and automatically scanning each of the plurality of resource notes for a unique identifier associated with each of the plurality of resource notes in real-time as they are received, wherein the unique identifier is associated with a unique characteristic and a denomination associated with each of the plurality of resource notes; (in at least [0120] the documents 135 are transported continuously past the one or more image scanner(s) 140 a and/or 140 b without stopping the documents to image the documents. [0121] the document processing device 101 includes a single image scanner 140 a to image one or both sides of each passing document...the imaging of both sides of currency bills enables the device 101 to denominate bills and/or extract a serial number from image data associated with bills [0152] the document processing device 11, 101 such as, for example, device 11 b, executes an OCR algorithm to extract a serial number from image data associated with a currency bill and/or MICR data from image data associated with a check processed by the document processing device 11.)
determining when each of the plurality of resource notes are dispensed at each of the plurality of nodes and automatically scanning each of the plurality of resource notes for the unique identifier associated with each of the plurality of resource notes in real-time as they are dispensed; (in at least [0120] to transport the plurality of documents 135, one at a time, along a transport path in the direction of arrow A, through the document processing device 101, past one or more image scanner(s) 140 a and/or 140 b, and to one or more output receptacles 130. [0454] inserts smart Container #1 into a deposit dispensing device 11 which dispenses 130 documents (bills, checks, and/or deposit slip) for deposit at bank. The armored carrier then transports Container #1 to Store #2. A deposit dispensing device 11 at Store #2 then dispenses 170 documents for deposit at bank into Container #1. Then the armored carrier travels to Store #3 and couples Container #1 to a deposit dispensing device 11 in Store #3 and receives 150 documents. Finally, the armored carrier delivers Container #1 to a bank or armored carrier vault having one of the reconciliation devices 11)
determining, from the scan of the plurality of resource notes, that a first resource note of the plurality of resource notes does not comprise a respective unique identifier; (in at least [0227] the currency bill associated with the record 300 c,d was flagged by the document processing system 100 or device 44, 101, 11 b as missing data. In some embodiments, the missing data can be a missing denomination, a missing alphanumeric character from a currency bill serial number or from a check MICR line.)
in response to determining that the first received resource note does not comprise the respective unique identifier, extracting identifiable data from the scan of the first received resource note; (in at least [0210] the flag code field 333′ can be used to visually and/or electronically include a reason associated with why a document was flagged... identify the currency bill as suspect based on any of a number of attributes, such as, for example, a serial number extracted from the currency bill matching a serial number in a suspect or blacklist database, non-conforming magnetic properties, non-conforming infrared characteristics, non-conforming UV characteristics, non-conforming iridescence characteristics, non-conforming thread characteristics, non-conforming watermark characteristics, non-conforming paper characteristics, and other types of security characteristics known in the art. [0227] the flagged—corrected outcome 394 a indicates that the currency bill associated with the record 300 c,d was flagged by the document processing system 100 or device 44, 101, 11 b as missing data. In some embodiments, the missing data can be a missing denomination, a missing alphanumeric character from a currency bill serial number or from a check MICR line. )
applying the unique identifier to the first received resource note based on the extracted identifiable data ... the first received resource note; and (in at least [0215] The visually readable images can be reproduced by a display device such as a computer monitor or by a printer device. In both the first and second image sections 340, 350 there is identifying information that can be extracted from the visually readable images using OCR software and/or other extraction software and tagged to one or more of the identifying information data fields 360 b. [0216] the transaction amount 345 is extracted and printed on the check as the MICR encoded check amount 345 a such that a MICR reader can obtain the check amount. [0424] The device has an interface (e.g., 170) to communicate the nature of the exception (e.g., denomination no call, serial number no call, MICR data extraction error) and any necessary additional information (e.g., an extracted serial number with any missing digits indicated, such as by a blank underlined space, an asterisk, a question mark, etc.). The operator then takes corrective action such as by entering any needed data (e.g., entering the denomination of a denomination no call bill, missing digits for serial number or MICR extraction errors, etc.))
storing monitored data for each of the plurality of nodes in a resource grid database, wherein the monitored data comprises nodal location data, time data associated with the received and the dispensed resource notes, unique identifier data for each of the received and the dispensed resource notes, and denomination data for each of the plurality of the received and the dispensed resource notes; (in at least [0136] the extracted transactional information can be automatically associated with the records of the documents 135 within the data file.[0279] the data file is stored in a database and at least includes serial numbers of bills associated with a store customer transaction, a transaction date and/or time, and images or partial images (snippet images) of each document associated with the store customer transaction. [0477] each document processing device 1710 a,b,c is communicatively connected or coupled to a database 1740 within the financial institution system 1700 a that stores information and/or data.)
reconcile, automatically, the monitored data for each of the plurality of nodes in real-time; and (in at least [0134] missing or incomplete transactional information can be corrected or entered in the same, or similar, manner as the identifying information described in the Modes of Operation—Flagging Section of U.S. Pat. No. 8,162,125 (Attorney Docket No. CUMM536USP1), which is hereby incorporated by reference herein in its entirety, and in other sections of the present disclosure. [0227] The operator acceptance data field 394 can be used to visually and/or electronically flag the record 300 c as being associated with a suspect document, a no-show document, an unexpected document, a manually corrected document, an automatically corrected document, and/or an accepted document. [0552] a reconciliation device 11 such as an attended or semi-attended device 11 in, for example, a central cash vault (and/or to a vault cash settlement system and/or a bank accounting system, e.g., system 960, 1750). Such information may include a customer name, customer bank account number, grand totals, totals by denomination....the reconciliation device 11 would then extract the currency bills from the smart container, denominate the currency bills, generate one or more totals (e.g., a grand total, totals and/or counts by denomination) and compare the generated total(s) against the declared totals provided by the memory in the smart container.)
provide a visual representation of the reconciled monitored data for each of the plurality of nodes to a computing device of a user; (in at least [0227] FIGS. 8C and 8D, the operator acceptance data field 394 includes a flagged—corrected outcome 394 a. According to some embodiments, the flagged—corrected outcome 394 a indicates that the currency bill associated with the record 300 c,d was flagged by the document processing system 100 or device 44, 101, 11 b as missing data. In some embodiments, the missing data can be a missing denomination, a missing alphanumeric character from a currency bill serial number or from a check MICR line. The missing data can be caused by a failure to completely OCR image data. Other flagged—outcomes include, but are not limited to, flagged—corrected denomination, flagged—corrected serial number, flagged—corrected MICR line, flagged—suspect, flagged—accepted, flagged—no-show, flagged—unexpected, and not flagged. The flag criteria and related outcomes are further described in the Modes of Operation—Flagging Section of U.S. Pat. No. 8,162,125 (Attorney Docket No. CUMM536USP1), which is hereby incorporated by reference herein in its entirety, and in other sections of the present disclosure. [0518] Machine processing status or deposit reconciliation status are relayed to a centralized computer and/or display 1830 [0562] a discrepancy signal would be generated and/or information about the discrepancy(ies) may be displayed on a display of the document processing device 11 (e.g., ATM#1, MT-14) for the customer and/or a bank personnel to reconcile at that time. )
and wherein the resource tracking device is further configured to: ([0324][0339][0454][0530][0601])
receive a request for an amount of resources in a sealed container; (in at least [0297] electronic deposit slips may be printed out or otherwise converted into a non-electronic form. According to some such embodiments, the printed deposit slip can be printed at a location of a bank customer and included with associated documents (e.g., currency bills and/or checks for deposit listed on the printed deposit slip) for transport to a bank for deposit. [0313] the device 11-11 sends the electronic deposit slip to a computer 1152 communicatively coupled to device 11-11 and the computer 1152 then sends the EDS to the bank via network 920, 1120. [0329] send details about the contents of a shipment being picked up (e.g., EDS data).)
collect a portion of the plurality of resource notes with a total value equal to the requested amount of resources; (in at least [0312] The stack of documents to be deposited is placed into the input receptacle of the device 11-11 and the device processes the documents and determines the total value of the currency bills and/or a breakdown of the bills by denomination, the total value of checks and/or a breakdown of the value of each check. The device 11-11 obtains an image of the checks and deposit slip and/or the currency bills as discussed above. )
verify each resource note associated with the portion of the plurality of resource notes; (in at least [0295] customer such as a retailer has counted currency bills, coins, and checks to be deposited, the customer manually prepared a paper deposit slip, places the deposit slip, the currency bills, coins, and checks into a bag B and seals the bag B. The bag B is then either taken to the customer bank by the customer or given to armor carrier personnel who transport the bag B to the bank in an armored car. [0312] The stack of documents to be deposited is placed into the input receptacle of the device 11-11 and the device processes the documents and determines the total value of the currency bills and/or a breakdown of the bills by denomination, the total value of checks and/or a breakdown of the value of each check. The device 11-11 obtains an image of the checks and deposit slip and/or the currency bills as discussed above.  )
in response to verifying each resource note associated with the portion of the plurality of resource notes, place the collected the plurality of resource notes in a physical container; (in at least [0315] prepares the physical documents for transfer to the bank (such as for pick up by armored carrier personnel) by for example, placing the documents in a container such as a bag B, a lockable tray T, a cassette CS, and/or a mini-safe SF…the device 11-11 is configured to receive one or more cassettes and/or mini-safes and transfer documents processed by the device directly into the cassettes and/or mini-safes)
affix a tamper-evident seal across a flap of the physical container, wherein the tamper-evident seal includes an informational notification, the informational notification comprising a ... chip allowing the physical container to bypass one or more verification and inspection processes for the collected and verified plurality of resource notes secured in the physical container via emission of a scannable signal conveying information about contents of the physical container; and (in at least [0162] bags B are clear and are sealed with tamper-proof or tamper-evident seals after being filled with documents. According to some embodiments, the bag B has a label L affixed thereto. According to some embodiments, the bag B has a wireless communication device TR affixed or coupled thereto or inserted therein. For example, the wireless communication device TR according to some embodiments is an RFID tag, a Bluetooth device, a cellular device, etc. [0258] processing all of the 35 batches of documents as described permits the bank to bypass individually processing each of the 35 batches of documents on a first pass on a single output receptacle device and then sending the 35 batches of documents via bulk currency trays on a second pass through an MPS or imaging MPS. [0317] prepare a physical deposit slip and/or a card (e.g., header or trailer card, or container ID card) to be included with the deposit transaction documents (such as by being placed in the document container holding the deposit transaction documents, e.g., a bag B, tray T, cassette CS, safe SF, etc.).  [0320] the printer 1154 prints one or more bar codes on stickers which are then affixed to outside of transit container (e.g., bag B). According to some embodiments, the bar coded data is sent to the bank electronically (such as via network 1120, 920) and is associated with deposit transaction (e.g., a database stores data linking or associating the bar coded data to the deposit transaction ID)...a bar code has been affixed to the outside of the transit container (e.g., bag B) and it may be scanned even before the container has been opened. [0325] each bag B (or tray T) may contain an RFID chip configured to transmit a unique bag ID (or tray ID) and the ID of each bag (or tray) placed in the vehicle 1201 is detected and transmitted to the tracking network [0329] the containers to be picked up (e.g., via the containers comprises means of communication such as RFID transmitters, wireless transmitters, etc.) communicate with the armored carrier personnel PDA 1299 to send details about the contents of a shipment being picked up (e.g., EDS data). [0446] documents arriving in automated containers could bypass any Stage I devices (e.g., devices 11-13 a, 11-13 b, 11-15 a-11-15 n, 11-16 a-b) and be moved directly to a Stage II device (e.g., 11-13 c, 11-15 n+1) having one or more input ports 54 and/or input container transfer systems 1678 b,c.  [0455] The container(s) would not have to be verified at the store location as amount in each container would be known... the containers are smart containers and the totals and/or other data (e.g., an EDS) would be stored in a smart chip on the smart container itself or such information could be transmitted electronically (such as through a POS system) to or made available to a network associated with the bank (e.g., posted on a website and made available for download to a bank network). The bank would then know what amount to expect in each POS cassette removed from the self-service POS check out machines when they arrive at a cash vault. The electronically transmitted data could be sent to or otherwise may made available to (e.g., downloaded by) one or more verification devices/systems at the cash vault. Once received at the cash vault, the container can be verified using the verification device/system [0576] when a smart container is locked down, final totals are recorded in the memory of the smart container. Thereafter, the contents of the smart container could not be tampered with. According to some embodiments, if a locked smart container was opened or tampered with, the memory in the smart container would make a record of such event(s) and report that it was tampered with (such as when the container was subsequently coupled to another document processing device 11. )
dispense the physical container.  (in at least [0525] a document processing device 11 and permit one or more types of documents to be automatically withdrawn or dispensed from (i.e., dispensing containers) or inserted or received into (i.e., dispensing containers) or both (re-cycle type containers). )

Although implied, Jones does not expressly disclose the following limitations, which however, are taught by Crist,
... by stamping, printing, or affixing a number, a code, a text, an icon, or an image directly onto ... (in at least [0044] The stamp applicator may apply the ultraviolet identifier to retracted cash. The stamp applicator may be a component of a SSK. The ultraviolet stamp application may be configured to apply the ultraviolet identifier after cash is retracted by the dispenser. [0072] The scanning may read the transaction identifier printed on the retracted currency. The scanning may read the denomination printed on each retracted bill. The scanning may include erasing the watermark from each retracted bill. [0114] The scanning may include erasing the applied mark. Erasing the applied mark may avoid recirculating marked cash that may be mistakenly associated with information included in the mark. [0115] the system determines a value of the retracted cash. The value may be determined based on information included in the mark applied to the retracted cash. The value may be determined by examining the retracted cash. The examining may include determining a denomination of each bill marked with a transaction identifier. The examining may include counting each bill marked with a transaction identifier.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jones by, … the currency stamper may be configured to mark currency retracted by the ATM. The mark may include one or more attributes of the currency. The mark may include transaction information associated with a dispensing and/or retraction of the currency. Marked currency may be stored in the ATM. Marked currency may be scanned. A scanning of marked currency may read the attributes of the currency and the transaction information included in the mark. The scanning of the marked currency may erase the mark. A value of the marked currency may be calculated. The value may be determined based on the currency attributes and transaction information included in the mark applied to the currency…, as taught by Crist, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Jones with the motivation of, …A wide variety of ATM locations and lack of close supervision at an ATM increases a risk that a customer may submit an unwarranted mis-dispense claim… desirable to provide a solution that examines cash retracted by an ATM following an unsuccessful customer withdrawal. Examination of retracted cash may provide information useful in a processing of mis-dispense claims and fraud research…the examination may provide details such as denomination, number of bills retracted and a transaction identifier associated with the retraction…desirable to provide a solution that examines customer interaction with an ATM. The customer interaction may include collection of dispensed cash. The customer interaction may include a deposit of tangible items into the ATM. The customer interaction may include tampering with one or more components of the ATM. Examination of customer interaction with the ATM may provide information useful in a processing of mis-dispense claims and fraud research… Obtaining accurate information relating to cash dispensing or retracting may allow an ATM operator to better manage a cash inventory of an ATM or network of ATMs….a requirement to replenish the cash supply of the ATM is a cost of operating an ATM or a network of ATMs… an ability to examine cash prior to dispensing the cash may verify that genuine notes of the correct denomination are being dispensed from the ATM. The examination may reduce a cost of dispensing counterfeit notes, non-currency items or incorrect denominations that may have been erroneously loaded into the ATM. Detection of an erroneous loading of cash into the ATM may identify a human error or a process breakdown related to cash inventory…desirable to obtain detail associated with cash dispensed or retracted from an ATM. It would be desirable to obtain transaction detail associated with cash dispensed or retracted from an ATM. The transaction detail may supply information used in managing cash supplied to an ATM……, as recited in Crist.

Although implied, Jones in view of Crist does not expressly disclose the following limitations, which however, are taught by Angus,
affix a tamper-evident seal across a flap of the physical container, wherein the tamper-evident seal includes an informational notification, the informational notification comprising a near field communication chip allowing the physical container to bypass one or more verification and inspection processes for the collected and verified plurality of resource notes secured in the physical container via emission of a scannable signal conveying information about contents of the physical container; and (in at least [0081]  provide a “smart” or “intelligent” container, such as a cassette or bag for currency notes, which includes one or more near field communication (NFC) tags for indicating one or more parameters associated with the container. The tag can store a unique identifier and/or currency note information and this can be automatically read and tracked as the container moves around a cash management system or during use. [0082] provide a currency cassette which has a tamperproof or tamper evident body and which includes a tamper detector that can be used to trigger one or more alarms and/or irreversibly lock the container and/or trigger ejection of spoiling material such as indelible ink. [0103] FIG. 2 illustrates an NFC enabled CPU which is secured as an NFC tag 180 to the cassette 100 illustrated in FIG. 1. The tag 180 is an active tag and thus includes a battery 200. [0105] The processor 260 continually monitors for a tamper condition and, with the use of an on-board real-time clock, can log an exact time that a cassette or container is open/tampered with. This information can be extracted from the container at a later moment in time with the use of an NFC reader. [0112] At step S610 a requisite number of currency notes having a desired denomination are filled into the cassette...If it is determined that the cassette is a managed cassette then the NFC tag 180 on the cassette is read to obtain an ID of the cassette...to indicate the currency notes information loaded. Information about the cassette and currency notes is communicated via the network to the remote server 580 where this information is stored... [0114]  FIG. 8 illustrates the example of loading the cassette into an ATM. This step is illustrated by step S800 and is completed by an authorized user opening a secure door at the ATM and physically mounting a cassette in a docking station in the ATM... indicates that the cassette is NFC enabled and information identifying the cassette and the terminal in which it is mounted can then automatically be sent via the internet to the remote server 580...Mounting the cassette in the ATM is an event which is logged and this terminates possession of the container for the distributor personnel. If the cassette is given to a staff member of the branch a smartphone or other reader device of that staff member is used to register handover of possession   [0115] This dispensing and updating or depositing and updating step is illustrated as step S840 in FIG. 8. When it is determined at step S830 that the cassette is empty, then this information is updated to the record at the remote server 580 via the internet 570. This updating step is illustrated as step S850 in FIG. 8. Determination that the cassette is empty or is nearly empty triggers distribution to be dispatched to remove the cassette. The step of determining whether a cassette has been picked up and thus removed from the ATM is illustrated by step S860 in FIG. 8. If the cassette has been removed at step S860, this occurs by a human user scanning the cassette with a reader such as an app-enabled smartphone which identifies the user picking up the cassette and a time and date and location of pick up. This information is updated to the remote server 580 at step S870. The cassette is then transported via a distribution step S880. Examiner notes: by loading requisite cash into NFC enabled cassette and monitoring NFC for tamper events during distribution and transit prior to arrival to bank branch or ATM, other verification and inspection processes prior to the cassette being checked in are bypassed.)

currency container includes a container body such as a rigid cassette or flexible bag for storing currency notes. The container includes at least one near field communication (NFC) tag for indicating information associated with the container such as an ID of the container and/or a value of currency stored in the container…, as taught by Crist, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Jones in view of Crist with the motivation of, …enables currency notes to be tracked within a financial institution and/or a cash management system...The tag can be used to indicate information associated with the container (such as a unique ID of the container and/or a value of currency in the container) as the container is moved around or used...carried out in a secure manner to avoid theft or tampering...to minimize disruption to account holders' day to day business. Likewise, when too much currency is accumulated at any one location, a cash management system needs to be able to predict when authorized personnel need to be dispatched to pick up excess quantities so as to minimize risk...to facilitate any improved cash management...an audit trail can be improved...to make decisions to improve efficiency and/or profitability...communication security can be improved...reduce distribution effort and thus reduce cost., as recited in Crist.



As per Claim 5, Jones teaches: (Original) The system of claim 1, 
wherein the visual representation of the reconciled monitored data for each of the plurality of nodes comprises a chart or coded map that visually represents a progression of an individual resource note of the plurality of resource notes across the plurality of nodes in the physical geographic region, based on the unique identifier associated with the individual resource note. (in at least [0317] the deposit transaction data generated by device 11-11 and/or entered by the operator 1190 is sent to the printer 1154 and used to prepare a physical deposit slip and/or a card (e.g., header or trailer card, or container ID card) to be included with the deposit transaction documents (such as by being placed in the document container holding the deposit transaction documents, e.g., a bag B, tray T, cassette CS, safe SF, etc.)...the printed deposit slip is a machine readable deposit slip (or header card or trailer card). According to some embodiments, the deposit slip is “formatted” to a standard that a bank uses such as standards related to processing checks under Check 21 regulations and/or standards designed to assist a document processing device 11 in automatically reading the deposit slip. [0324] the mini-safes are smart mini-safes and have on-board one or more processors and/or memories. Each mini-safe has a unique safe/container identifier…the processors on the smart mini-safes SF communicate with a safe tracking network 1220 (such as network 920) such as via antenna 1285 and send a signal to the safe tracking network to inform the network of the location of each safe. [0325] each bag B (or tray T) may contain an RFID chip configured to transmit a unique bag ID (or tray ID) and the ID of each bag (or tray) placed in the vehicle 1201 is detected and transmitted to the tracking network…an armored carrier service is able to monitor in real-time when particular bags, trays, mini-safes, and/or cassettes are loaded onto or removed from a particular armored vehicle 1201 and the location of the vehicle 1201 and its contents.) 


As per Claim 7, Jones teaches: (Original) The system of claim 1, 
wherein each of the plurality of nodes comprise one or more automated teller machines, point of sale devices, mobile devices associated with users, delivery vehicles, or merchant locations. (in at least [0205] FIG. 7 is an illustration of exemplary city or town. A number of retail stores R1-Rn are located around the town. Additionally, a bank has a number of branch buildings B1-Bn located around the town. The bank has a central vault BV. Likewise, an armored carrier company has a central vault A1. An armored car AC1 is also illustrated and may be employed to pick up currency bills, coins, checks, and/or other financial documents from one or more locations and deliver them to one or more other locations. For example, the armored car AC1 may pick up financial documents from retail store R1, then proceed to retail store R2 and pick up additional documents, and then deliver some or all of the documents picked up from retail stores R1, R2 to the central bank vault BV and/or to the armored carrier company's central vault A1. Likewise, on the same trip and/or on another trip, the armored car AC1 may deliver currency bills, coins, checks, and/or other financial documents to one or more retail stores R1-Rn and/or bank branch locations B1-Bn.)  


As per Claim 8, 12, 14 and Claim 15, 18, 20 for computer program product (see at least Jones [0244]) and computer implemented method (see at least Jones [0244]), respectively, substantially recite the subject matter of Claim 1, 5, 7 and are rejected based on the same reasoning and rationale.



Claims 4, 6, 11, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20170098134A1 to Jones et al. (hereinafter referred to as “Jones”) in view of US Patent Publication to US20140337211A1 to Crist et al. (hereinafter referred to as “Crist”) in view of US Patent Publication to US20140144976A1 to Angus et al. (hereinafter referred to as “Angus”) in view of US Patent Publication to US20160063431A1 to Biswas et al. (hereinafter referred to as “Biswas”)


As per Claim 4, Jones teaches: (Original) The system of claim 1, 
wherein the visual representation of the reconciled monitored data for each of the plurality of nodes comprises a chart or coded map that visually represents … of resource notes at each of the plurality of nodes across the physical geographic region. (in at least [0205] FIG. 7 is an illustration of exemplary city or town. A number of retail stores R1-Rn are located around the town. Additionally, a bank has a number of branch buildings B1-Bn located around the town. The bank has a central vault BV. Likewise, an armored carrier company has a central vault A1. An armored car AC1 is also illustrated and may be employed to pick up currency bills, coins, checks, and/or other financial documents from one or more locations and deliver them to one or more other locations. For example, the armored car AC1 may pick up financial documents from retail store R1, then proceed to retail store R2 and pick up additional documents, and then deliver some or all of the documents picked up from retail stores R1, R2 to the central bank vault BV and/or to the armored carrier company's central vault A1. Likewise, on the same trip and/or on another trip, the armored car AC1 may deliver currency bills, coins, checks, and/or other financial documents to one or more retail stores R1-Rn and/or bank branch locations B1-Bn.)
Although implied, Jones in view of Crist in view of Angus does not expressly disclose the following limitations, which however, are taught by Biswas,
…plurality of nodes comprises a chart or coded map that visually represents amounts and quantities of resource notes at each of the plurality of nodes across the physical geographic region (in at least [0078] the managed service may transmit, to the device, a map-based graphical user interface that displays at least the one or more of the multiple locations at which the amount of physical items is available.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jones in view of Crist in view of Angus by, … a request to obtain an amount of physical items from an account, the account defining a total quantity of the physical items able to be obtained from the account, and the account being maintained across multiple locations at which the physical items are stored. The request is transmitted to at least one computer that manages inventory of the physical items for at least one of the multiple locations. Inventory availability information is received from the at least one computer that manages inventory of the physical items, including information regarding availability of the amount of physical items, and availability of a combination of differently-sized subunits of physical items that satisfy the requested amount. The inventory availability information is then transmitted to the device…the managed service may transmit, to the device, a map-based graphical user interface that displays at least the one or more of the multiple locations at which the amount of physical items is available…, as taught by Biswas, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to , …may improve efficiency and conserve resources in systems that maintain distributed inventories of physical items at multiple locations. For example, techniques disclosed herein may better ensure that sufficient physical items are available at a particular physical location in which the user is forecasted to collect the physical items, while reducing inefficiencies associated with multiple physical locations carrying an unnecessary surplus of physical items. For example, such techniques may better ensure that inventories at multiple physical locations are sufficient to meet expected user demands, and therefore the overall resources at those locations, e.g., hardware resources, computing resources, etc., may be conserved by reducing the need to place an order for new inventory because of having insufficient inventories. Furthermore, in some implementations, when a physical location is unable to timely satisfy a user's demand, techniques disclosed herein may enable the system to proactively identify alternate physical locations that are able to satisfy the demand and direct the user to those alternate physical locations.…provide commercial institutions with visibility and foreseeability into inventory requirements, and can enable staff members to be more proactive and efficient, improving operating efficiency of commercial institutions and improving customer satisfaction….These improvements in operational efficiency may be relevant, for example, in contexts such as branch and other banking. In such contexts, it may be desirable that the amount of currency stored at a bank branch or other location be relatively small since there are non-negligible costs and risks associated with currency storage. On the other hand, the demand for currency—including currencies having different denominations and/or currency in different jurisdictions—may vary from day-to-day in ways that are difficult to anticipate…., a particular location may be unable to fulfill the customer's specified requests or may be delayed in doing so. This can result in inefficiency and wasted time for both the customer, who may be forced to find another location, as well as for the commercial institution, which devotes human resources and/or technological resources that are unable to satisfy the customer's needs. In addition, this can also result in staff members at the location working in a reactive mode and spending time on low-value back-office transactions (e.g., bundling physical items into the requested combination of subunits) as opposed to high-value customer-facing transactions. This can lead to inefficiency and wasted resources…, as recited in Biswas.


As per Claim 6, Jones teaches: (Original) The system of claim 1, wherein the one or more processing devices are further configured to execute computer-readable program code to: 
determine a trend of an amount of the plurality of resource notes that are present at a first node of the plurality of nodes over a period of time; (in at least [0242] contemplated that knowledge of on hand currency and knowledge of currency and checks in transit to the bank enables a store to better forecast currency requirements for the store's clerk drawers for the following day of business. [0350] multiple customers of a bank make deposits with a teller at a teller terminal throughout a period of time (e.g., a teller shift). Each time a teller receives a deposit of, for example, currency bills, the teller processes the currency bills and places them in a tray T assigned to the teller. At some point in time, for example, when the tray T is full and/or when a teller's shift is over, the tray T (that belongs to the teller at the bank) is sold (including the multiple deposits received by the teller) to the vault and/or to another teller station within the bank…the DMS keeps track of the deposits processed and placed into the tray T by the teller. Thus, the DMS knows how much currency is expected to be in the tray T at any point in time including when the tray T is sold to the vault.)
determine, based on the trend, a … amount of the plurality of resource notes that are expected to be present at the first node at a future point in time; and (in at least [0350] the DMS keeps track of the deposits processed and placed into the tray T by the teller. Thus, the DMS knows how much currency is expected to be in the tray T at any point in time including when the tray T is sold to the vault)
generate a visual representation of the determined … amount of the plurality of resource notes that are expected to be present at the first node at the future point in time. (in at least [0243] visibility of deposits at the time the deposits are being created at the store and prior to transport to the bank and/or bank vault can enable a bank to better anticipate and plan for expected currency receipts in a given day. With such information banks would be better equipped to manage the bank's overall currency inventory, accelerate accounting of currency balances, and in turn reduce the amount of currency inventory on hand required to effectively service the bank's commercial customers [0328] the armored carrier personnel 1290 and/or the armored carrier PDA 1299 can verify that the shipment being offered for pick-up matches what was expected to be picked up based on the details communicated from the location 1101 to the armored carrier network and to the armored carrier computer 1299.)  
Although implied, Jones in view of Crist in view of Angus does not expressly disclose the following limitations, which however, are taught by Biswas,
determine, based on the trend, a predicted amount of the plurality of resource notes that are expected to be present at the first node at a future point in time; and (in at least [0040] enable commercial institutions to forecast details of amount and types of physical items that will be requested by customers at a particular place at a particular time. The system may provide customers with the ability to pre-stage orders at various times of day, and to specify details of the desired transaction, such as a particular amount of the transaction, particular sizes of subunits that satisfy the specified amount, a collection time for the transaction, or other details related to how the customer desires to conduct the in-person transaction. [0041] The system may also enable the customer to view a history of transactions, track current orders, or other information related to past and pending orders.)
generate a visual representation of the determined predicted amount of the plurality of resource notes that are expected to be present at the first node at the future point in time. (in at least [0040] enable commercial institutions to forecast details of amount and types of physical items that will be requested by customers at a particular place at a particular time. The system may provide customers with the ability to pre-stage orders at various times of day, and to specify details of the desired transaction, such as a particular amount of the transaction, particular sizes of subunits that satisfy the specified amount, a collection time for the transaction, or other details related to how the customer desires to conduct the in-person transaction [0078] the managed service may transmit, to the device, a map-based graphical user interface that displays at least the one or more of the multiple locations at which the amount of physical items is available.)  


The reason and rationale to combine Jones, Crist, Angus, and Biswas is the same as recited above.

As per Claim 11, 13 and Claim 17, 19 for computer program product (see at least Jones [0244]) and computer implemented method (see at least Jones [0244]), respectively, substantially recite the subject matter of Claim 4, 6 and are rejected based on the same reasoning and rationale.
Conclusion
Schreckenberg, US20160300209A1, A cash box, an automated teller machine and a data transmission method for transmitting data between an external control unit and a cash box are provided. The cash box is configured for a mechanical and communications-related installation in an automated teller machine. It comprises a storage module which is configured for storing a number of banknotes, an internal control device arranged in the cash box for controlling the cash box, and a transceiver which is coupled to the internal control device and is formed to wirelessly transmit data to a communications interface of an external control unit disposed outside the cash box and receive the data from the same. The transceiver is formed to transmit and receive the data according to the Near-Field-Communication transmission standard.

Blake, US20150302678A1, A method of repurposing coins includes the acts of discharging processed mixed coins into a coin bin, receiving a first request for a number of or value of coins of a first denomination from an authorized person, outputting the mixed coins from the coin bin onto a coin conveyor responsive to the received first request, conveying the mixed coins output from the coin bin, using the coin conveyor, to the coin processing machine for repurposing, and discharging the coins of the first denomination from the coin processing machine to a secure coin cassette and discharging coins of a denomination other than the first denomination back to the coin bin. These acts of outputting, conveying and discharging are continued until the number of or value of coins of the first denomination have been discharged to the secure coin cassette.

Blakeslee, US20150186905A1, Tools for forecasting financial instrument transfers are provided. The tools may include a funds processing system. The funds processing system may be established at a client location. The funds processing system may receive a plurality of items. The items may include one or more financial instruments. The items may include one or more attachments. The items may be processed using the funds processing system. Data corresponding to the items may be transmitted to a financial institution. The data may be used to compute a forecast. The forecast may be based at least on part on data received via the funds processing system. Data analytical models may forecast future requirements. The requirements may be pickup requirements. The pickup requirements may be financial instrument pickup requirements. The forecast may be a time forecast. The time may be an estimated arrival time. The estimated arrival time may be at the financial institution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623